           Case 3:20-cv-00145-JM Document 35 Filed 12/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


HELENA AGRI-ENTERPRISES LLC                                                 PLAINTIFF

V.                                    3:20CV00145 JM

BOBBY A. HUEY, et al,                                                       DEFENDANTS



                                   ORDER OF DISMISSAL

       The parties have notified the Court that this action has been settled. Accordingly, the

Motion to Dismiss (ECF No. 34) is GRANTED.

       IT IS THEREFORE ORDERED that this action is dismissed with prejudice. The Clerk is

directed to close the case.

       Dated this 22nd day of December 2020.



                                                     ____________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
